DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 4/14/2022 has been entered. Claims 1, 5, 7, 9, 11, and 13 are currently amended.  Claims 16-20 are added.  Claims 1-20 are pending and are under examination in this office action.

Response to Arguments
Applicant's argument, beginning at page 5, filed on 4/14/2022, with respect to 112(b) rejection has been fully considered and is persuasive.  The 112(b) rejection is withdrawn.

Applicant's argument, beginning at page 7, filed on 4/14/2022, with respect to 103 rejection has been fully considered but is not persuasive.
Applicant made argument that the prior art does not teach the claimed as printed yield strength of greater than 322 megapascals (MPa).
In response, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.  The prior art teaches substantially identical composition.  The specification does not disclose if the claimed feature of as printed yield strength is affected by the manufacturing process.  Therefore, the claimed as printed yield strength of greater than 322 megapascals is expected to be present, absent concrete evidence to the contrary.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the composition has an as printed yield strength of greater than 322 megapascals”.  The specification does not disclose this feature.  Claims 2-20 are rejected likewise as depending on claim 1.
Claims 16 and 17 recite “the as built yield strength is at least 340 MPa” and “the as built yield strength is at least 360 MPa”.  The specification does not disclose this feature.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-17 recite the limitation "the as built yield strength”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over any one of Blumenau et al (US20170198152 A1), hereinafter “Blumenau”, Yoshida et al (US 20170069403 A1), hereinafter “Yoshida”, or Li et al (US 20080175750 A1), hereinafter “Li”.
Regarding claim 1, Blumenau, Yoshida, and Li teach aluminum alloy having chemical composition overlapping the claimed ranges:
Element
Claim 1
Blumenau [0008-0018]
Yoshida [0029-0039]
Li [0015]
Mg
0-5
0.2-7
0.1-1.0
0.2 and 30 
Si
0.5-4
0.1-15
0.1-1.20 
0.2-40 
Co
0.2-5
max. 0.4
0-0.50 
less than 1 
Al
balance
balance
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).
Blumenau, Yoshida, or Li does not teach the claimed as printed yield strength of greater than 322 megapascals (MPa).  However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.  The prior art teaches substantially identical composition.  The specification does not disclose if the claimed feature of as printed yield strength is affected by the manufacturing process.  Therefore, the claimed as printed yield strength of greater than 322 megapascals is expected to be present, absent concrete evidence to the contrary.

Regarding claim 2, Blumenau, Yoshida, and Li teach aluminum alloy having chemical composition overlapping the claimed ranges:
Element
Claim 2
Blumenau[0008-0018]
Yoshida [0029-0039]
Li [0015]
Mg
1-5
0.2-7
0.1-1.0
0.2 and 30 
Si
1-3
0.1-15
0.1-1.20 
0.2-40 
Co
0.2-1
max. 0.4
0-0.50 
less than 1 
Al
balance
balance
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 3, Blumenau [0008-0018], Yoshida [0029-0039], and Li [0015] teach the composition comprises Ni, Ti, Zn, Zr, and Mn.

Regarding claim 4, Blumenau, Yoshida, and Li teach aluminum alloy having chemical composition overlapping the claimed ranges:
Element
Claim 4
Blumenau [0008-0018]
Yoshida [0029-0039]
Li [0015]
Mg
0-5
0.2-7
0.1-1.0
0.2 and 30 
Si
0.5-4
0.1-15
0.1-1.20 
0.2-40 
Co
0.2-5
max. 0.4
0-0.50 
less than 1 
Ti
at least 0.05
0.05-0.4
0-0.100 
0.2 and 15 
Zr
at least 0.05
0.05-0.4
0-0.50 
0.8 and 40 
Mn
up to 1
0.2-2
0-1.00 
0.2 and 5
Al
balance
balance
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 5, Blumenau, Yoshida, and Li teach aluminum alloy having chemical composition overlapping the claimed ranges:
Element
Claim 5
Blumenau [0008-0018]
Yoshida [0029-0039]
Li [0015]
Mg
0-5
0.2-7
0.1-1.0
0.2 and 30 
Si
0.5-4
0.1-15
0.1-1.20 
0.2-40 
Co
0.2-5
max. 0.4
0-0.50 
less than 1 
Ni
up to 5
0.05-2
0-0.50 
0.2 and 10
Al
balance
balance
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 6, Blumenau and Li teach aluminum alloy having chemical composition overlapping the claimed ranges:
Element
Claim 6
Blumenau [0008-0018]
Li [0015]
Mg
0-5
0.2-7
0.2 and 30 
Si
0.5-4
0.1-15
0.2-40 
Co
0.2-5
max. 0.4
less than 1 
Ni
1 to 5
0.05-2
0.2 and 10
Al
balance
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 7, Blumenau, Yoshida, and Li teach aluminum alloy having chemical composition overlapping the claimed ranges:
Element
Claim 7
Blumenau [0008-0018]
Yoshida [0029-0039]
Li [0015]
Mg
0-5
0.2-7
0.1-1.0
0.2 and 30 
Si
0.5-4
0.1-15
0.1-1.20 
0.2-40 
Co
0.2-5
max. 0.4
0-0.50 
less than 1 
Ti
up to 0.5
0.05-2
0-0.50 
0.2 and 10
Al
balance
balance
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 8, Blumenau, Yoshida, and Li teach aluminum alloy having chemical composition overlapping the claimed ranges:
Element
Claim 8
Blumenau [0008-0018]
Yoshida [0029-0039]
Li [0015]
Mg
0-5
0.2-7
0.1-1.0
0.2 and 30 
Si
0.5-4
0.1-15
0.1-1.20 
0.2-40 
Co
0.2-5
max. 0.4
0-0.50 
less than 1 
Ti
0.05 to 0.5
0.05-2
0-0.50 
0.2 and 10
Al
balance
balance
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 9, Blumenau, Yoshida, and Li teach aluminum alloy having chemical composition overlapping the claimed ranges:
Element
Claim 9
Blumenau [0008-0018]
Yoshida [0029-0039]
Li [0015]
Mg
0-5
0.2-7
0.1-1.0
0.2 and 30 
Si
0.5-4
0.1-15
0.1-1.20 
0.2-40 
Co
0.2-5
max. 0.4
0-0.50 
less than 1 
Zn
up to 2
max. 0.1
impurity
0.2 and 15 
Al
balance
balance
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 10, Blumenau and Li teach aluminum alloy having chemical composition overlapping the claimed ranges:
Element
Claim 10
Blumenau [0008-0018]
Li [0015]
Mg
0-5
0.2-7
0.2 and 30 
Si
0.5-4
0.1-15
0.2-40 
Co
0.2-5
max. 0.4
less than 1 
Zn
0.1 to 2
max. 0.1
0.2 and 15 
Al
balance
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 11, Blumenau and Yoshida teach aluminum alloy having chemical composition overlapping the claimed ranges:
Element
Claim 11
Blumenau [0008-0018]
Yoshida [0029-0039]
Mg
0-5
0.2-7
0.1-1.0
Si
0.5-4
0.1-15
0.1-1.20 
Co
0.2-5
max. 0.4
0-0.50 
Zr
up to 0.5
0.05-0.4
0-0.50 
Al
balance
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 12, Blumenau and Yoshida teach aluminum alloy having chemical composition overlapping the claimed ranges:
Element
Claim 12
Blumenau [0008-0018]
Yoshida [0029-0039]
Mg
0-5
0.2-7
0.1-1.0
Si
0.5-4
0.1-15
0.1-1.20 
Co
0.2-5
max. 0.4
0-0.50 
Zr
0.05 to 0.5
0.05-0.4
0-0.50 
Al
balance
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 13, Blumenau, Yoshida, and Li teach aluminum alloy having chemical composition overlapping the claimed ranges:
Element
Claim 13
Blumenau [0008-0018]
Yoshida [0029-0039]
Li [0015]
Mg
0-5
0.2-7
0.1-1.0
0.2 and 30 
Si
0.5-4
0.1-15
0.1-1.20 
0.2-40 
Co
0.2-5
max. 0.4
0-0.50 
less than 1 
Mn
up to 1
0.2-2
0-1.00 
0.2 and 5
Al
balance
balance
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 14, Blumenau, Yoshida, and Li teach aluminum alloy having chemical composition overlapping the claimed ranges:
Element
Claim 14
Blumenau [0008-0018]
Yoshida [0029-0039]
Li [0015]
Mg
0-5
0.2-7
0.1-1.0
0.2 and 30 
Si
0.5-4
0.1-15
0.1-1.20 
0.2-40 
Co
0.2-5
max. 0.4
0-0.50 
less than 1 
Mn
0.2 to 1
0.2-2
0-1.00 
0.2 and 5
Al
balance
balance
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 15, since Blumenau, Yoshida and Li are silent about the specific concentration of the impurities, one of ordinary skill would understand that the impurities in the aluminum alloys of Blumenau, Yoshida, and Li are minimal or near zero percent, overlapping the claimed up to 0.1%.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claims 16-17, Blumenau, Yoshida, or Li does not teach the claimed as built yield strength of greater than 340 and 360 megapascals (MPa), respectively.  However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.  The prior art teaches substantially identical composition.  The specification does not disclose if the claimed feature of as printed yield strength is affected by the manufacturing process.  Therefore, the claimed as built yield strength of greater than 340 and 360 megapascals are expected to be present, absent concrete evidence to the contrary.

Regarding claims 18-20, Blumenau, Yoshida, or Li does not teach the claimed elongation of about 3%, about 6%, and about 8%, respectively.  However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.  The prior art teaches substantially identical composition.  The specification does not disclose if the claimed feature of as printed yield strength is affected by the manufacturing process.  Therefore, the claimed elongation of about 3%, about 6%, and about 8% are expected to be present, absent concrete evidence to the contrary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762